Citation Nr: 0935382	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee medial meniscus tear with degenerative changes and loose 
body (right knee disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to a rating in excess 
of 10 percent for a right knee disability because he has 
constant pain, limited range of motion, and walks with a 
cane.  He states that a previous partial meniscectomy in 
April 2005 and numerous cortisone injections over the years 
have given minimal relief.  The Veteran states, and treatment 
records confirm, that he has been told numerous times that he 
will eventually need a total knee replacement but is too 
young for such procedure.  In June 2009, at his Travel Board 
hearing, the Veteran submitted a letter from his VA treating 
physician indicated that he was tentatively scheduled for a 
total knee replacement in August 2009. 

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The evidence of record indicates that the Veteran was 
tentatively scheduled for a total knee replacement surgery in 
August 2009.  The Board notes that the Veteran had surgery to 
remove an intramedullary nail in March 2009, which was 
recommended in preparation for a knee replacement surgery.  
See February 2009 VA treatment record.  As such, a remand is 
necessary to obtain and consider any outstanding treatment 
records pertinent to the tentatively scheduled total right 
knee replacement surgery, including but not limited to any 
examinations conducted in preparation for such surgery.

Moreover, the medical evidence of record is unclear 
concerning the existence of instability or subluxation of the 
right knee.  The Veteran testified at the June 2009 hearing 
that his knee frequently gives way and he uses a cane due to 
instability and twisting of the right knee.  The Board notes 
that the QTC examination in late February 2009 revealed no 
objective evidence of subluxation.  However, physical 
examination by the Veteran's VA treating physician in early 
February 2009 revealed some physiologic laxity with valgus 
stress at 0 and 30 degrees and a 1A on the Lachman's test.  
Further clarification is needed in order to address whether 
the Veteran's service-connected knee disability results in 
any subluxation and/or instability, and if so, the current 
severity of such must be provided.

The agency of original jurisdiction should note that if the 
Veteran underwent a total right knee replacement, the 
assignment of a 100 percent rating for one year following 
replacement is warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5055.  Thereafter, a minimum rating of 30 percent 
is warranted.  A higher rating, with a maximum of 60 percent, 
may be granted based on the severity of residual effects such 
as painful motion or weakness.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any outstanding treatment records 
concerning the Veteran's right knee 
disability, including but not limited to 
records pertaining to a total right knee 
replacement and any examinations conducted 
in preparation for such surgery.  If any 
such treatment is from a non-VA provider, 
the Veteran should be requested to 
complete an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for each such provider.  If any 
pertinent records cannot be obtained after 
expending reasonable efforts, the Veteran 
should be notified and given an 
opportunity to provide such records.

2.  If the Veteran has not undergone a total 
right knee replacement, he should be afforded 
a VA orthopedic examination to determine the 
current severity of his right knee disorder.  
Such tests as the examining physician deems 
necessary should be performed.  All findings 
should be reported in detail.  The examiner 
should specifically address the following:

a) Report the veteran's range of motion of 
the knees in degrees.  

b) State whether there is evidence of 
lateral instability or subluxation of the 
right knee and if so, the degree of such 
instability and/or subluxation should be 
discussed.  In addressing this question, 
the examiner should specifically address 
the Veteran's complaints of giving way of 
the knee and his use of a cane.  In other 
words, the examiner should address whether 
the Veteran could experience instability 
or subluxation of the knee even in the 
absence of objective medical evidence 
showing instability and/or subluxation, 
and if so, the level of severity should be 
addressed.

c) State whether the right knee exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected right knee disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.

d) Give an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the right 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  If the Veteran has underwent a total 
right knee replacement, the claims file, 
including a copy of this remand, should be 
referred to a VA physician.  Based on a 
review of the Veteran's claims file, the 
physician should state whether there is 
any evidence of lateral instability or 
subluxation of the right knee and if so, 
the degree of such instability and/or 
subluxation should be discussed.  In 
addressing this question, the examiner 
should specifically address the Veteran's 
complaints of giving way of the knee and 
his use of a cane.  In other words, the 
examiner should address whether the 
Veteran could experience instability or 
subluxation of the right knee even in the 
absence of objective medical evidence 
showing any instability and/or 
subluxation, and if so, the level of 
severity should be addressed.

If it is a year following a total knee 
replacement, consider whether a VA 
examination is warranted.

4.  After completing any further 
development as may be indicated by any 
information or evidence received, the 
Veteran's claim should be readjudicated 
based on the entirety of the evidence.  
For the period prior to total right knee 
replacement surgery, the adjudicator 
should specifically consider both the lay 
and medical evidence of record, including 
but not limited to evidence related to 
osteoarthritis, painful motion, and other 
impairment of the knee, including 
instability or subluxation.  The 
adjudicator must consider all relevant 
rating codes.  If the total right knee 
replacement has been completed, the 
Veteran's disability should be rated for 
the period after such surgery as provided 
by 38 C.F.R. § 4.71a, DC 5055.

3.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

